Motion *528Motion by petitioner (1) for renewal and reargument of the application by Emile E. Gouiran for admission as an attorney and counselor-at-law to the Bar of the State of New York, (2) to vacate this court’s order dated November 24, 1986 which denied the application, or in the alternative, (3) to remand the application to the Committee on Character and Fitness for further proceedings or, as a further alternative, (4) grant petitioner leave to appeal to the Court of Appeals from this court’s order dated November 24, 1986.
Motion denied in all respects. Mollen, P. J., Mangano, Bracken, Brown and Kooper, JJ., concur.